Citation Nr: 0840417	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-04 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
June 1976 to October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The reopened claim for service connection for a back disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran has submitted evidence, not previously of record 
as of the most recent denial of this claim in May 1996, that 
appears to raise a reasonable possibility of a causal link 
between his back disorder and service.


CONCLUSION OF LAW

New and material evidence has been received, warranting that 
the veteran's claim for service connection for a back 
disorder be reopened.  38 U.S.C.A. §§ 5103, 5108, 5103A, 
5107, 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the veteran's initial claim for service 
connection for a back disorder was denied in April 1983 on 
the basis that there was no diagnosis at that time.  After he 
was notified by the RO of its decision later that month, he 
did not respond.

In October 1985, the veteran submitted additional private 
medical records relating to back treatment from Dr. Richard 
Sheridan from January 1983 to March 1985, and requested that 
his claim for service connection be reopened.  The RO issued 
a new rating decision in November 1985 confirming its 
original denial.  The veteran did not appeal this decision.

In January 1996, the veteran again requested that VA reopen 
his claim, however, never provided any new and material 
evidence in support of his request.  Accordingly, in May 
1996, the RO denied his request.  He was notified of his 
appellate rights at that time, but he did not respond.

Based on the foregoing facts, the Board finds that the RO's 
decisions from April 1983, November 1985, and May 1996 are 
final under 38 U.S.C.A. § 7105(c).  The question for the 
Board now is whether new and material evidence in support of 
the veteran's claim has been received by the RO since its 
final May 1996 decision.

Evidence received into the record since the May 1996 decision 
letter includes various private treatment records that relate 
to back symptoms.  Notably, in December 2006, Dr. M. Samuel 
Armitage furnished a letter stating that the veteran was born 
with scoliosis, that he clearly had this condition during 
service, and that the scoliosis was aggravated by a back 
injury that the veteran had sustained in service.

The December 2006 report from Dr. Armitage appears to raise a 
reasonable possibility of a causal link, which was not 
previously established, between the veteran's present back 
complaints and his active duty service.  This new evidence is 
therefore "material," and the veteran's claim for service 
connection for back condition is reopened.

That notwithstanding, the Board finds that additional 
development is needed to obtain additional records from the 
Social Security Administration (SSA) and to more clearly 
ascertain the nature and etiology of the veteran's claimed 
back disorder prior to a final decision.  The reopened claim 
is thus addressed in the remand portion of this decision.

II.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. § 3.159.  Nevertheless, given the favorable action 
taken above, and the fact that further development is being 
requested on the reopened claim, no further notification or 
assistance in developing the facts pertinent to the limited 
matter of reopening the claim is required at this time.  
Indeed, any such action would result only in further delay.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for back disorder; to that 
extent only, the appeal is granted.


REMAND

A January 2003 report related to psychiatric treatment 
received by the veteran at Southeastern Center for Mental 
Health reveals that he reported receiving Social Security 
Administration (SSA) benefits of $500.00 per month.  The RO 
has not yet requested the veteran's records from the SSA, and 
efforts in that regard should be made.  38 C.F.R. 
§ 3.159(c)(2).

As noted above, the December 2006 letter from the veteran's 
private physician, Dr. Armitage, contains a nexus opinion 
that the veteran was born with scoliosis, that he clearly had 
this condition during service, and that the scoliosis was 
aggravated by a back injury that the veteran had sustained in 
service.  Under the circumstances, the veteran should be 
given a VA spine examination to address the issue of the 
etiology of the present back disorder, now encompassing 
degenerative disc disease as shown by the September 2005 MRI. 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
reopened claim for service connection for 
a back disorder.  This letter must inform 
the veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  SSA should be contacted, and all 
records of medical treatment associated 
with the veteran's reported grant of SSA 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran should be afforded 
a VA spine examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed back 
disorder.  The veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
back disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed back 
disorder is etiologically related to the 
veteran's period of active service.  In 
rendering this opinion, the examiner 
should further address whether, during 
service, the veteran had scoliosis that 
was subjected to superimposed disease or 
injury.  See VAOPGCPREC 82-90 (July 18, 
1990).

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claim of 
entitlement to service connection for a 
back disorder should be readjudicated.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


